 1   WO                                                                                     MDR

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Dobson,                                  No. CV 19-05874-PHX-JAT (ESW)
10                           Plaintiff,
11   v.                                               ORDER
12
     Charles Ryan, et al.,
13
                             Defendants.
14
15          On December 23, 2019, Plaintiff Michael Dobson, who is confined in the Arizona
16   State Prison Complex-Eyman in Florence, Arizona, filed a pro se civil rights Complaint
17   pursuant to 42 U.S.C. § 1983 and an Application to Proceed In Forma Pauperis. In a
18   January 10, 2020 Order, the Court denied the deficient Application to Proceed and gave
19   Plaintiff thirty days to either pay the administrative and filing fees or file a complete
20   Application to Proceed In Forma Pauperis.
21          On January 15, 2020, Plaintiff filed a second Application to Proceed In Forma
22   Pauperis. On January 22, 2020, Plaintiff filed a collection of exhibits in a document titled
23   “RE: Paperwork Judge Requested for Brian D. Karth.” On January 31, 2020, Plaintiff filed
24   a “Motion for Issu[a]nce of the Subpoena for Medical Records Discovery.” In a February
25   5, 2020 Order, the Court granted the second Application to Proceed, dismissed the
26   Complaint because Plaintiff had failed to state a claim, denied without prejudice the
27   discovery motion, and gave Plaintiff thirty days to file an amended complaint that cured
28   the deficiencies identified in the Order.
 1            On February 10, 2020, Plaintiff filed a First Amended Complaint and a second
 2   “Motion for Issu[a]nce of the Subpoena for Medical Records Discovery.” In a February
 3   26, 2020 Order, the Court dismissed the First Amended Complaint because Plaintiff had
 4   failed to state a claim, denied without prejudice the discovery motion, and gave Plaintiff
 5   thirty days to file a second amended complaint that cures the deficiencies identified in the
 6   Order.
 7            On March 9, 2020, Plaintiff filed an unsigned “Motion for Injunction to Stop
 8   Deliberate Interference of Surgery Under 18 USC 2283,” which the Court denied in a
 9   March 13, 2020 Order. Plaintiff also filed a Notice of Appeal from the February 26, 2020
10   Order.
11            On March 25, 2020, Plaintiff filed a Motion for Extension to Amend (Doc. 19),
12   seeking an extension of time to file his second amended complaint.
13   I.       Notice of Appeal and Motion for Extension
14            Although the filing of a notice of appeal generally divests the district court of
15   jurisdiction over those aspects of the case involved in the appeal, the district court’s
16   jurisdiction is not affected when a litigant files a notice of appeal from an unappealable
17   order. Estate of Conners v. O’Connor, 6 F.3d 656, 658 (9th Cir. 1993). “When a Notice
18   of Appeal is defective in that it refers to a non-appealable interlocutory order, it does not
19   transfer jurisdiction to the appellate court, and so the ordinary rule that the district court
20   cannot act until the mandate has issued on the appeal does not apply.” Nascimento v.
21   Dummer, 508 F.3d 905, 908 (9th Cir. 2007). In such a case, the district court “may
22   disregard the purported notice of appeal and proceed with the case, knowing that it has not
23   been deprived of jurisdiction.” Ruby v. Secretary of the United States Navy, 365 F.2d 385,
24   389 (9th Cir. 1966).
25            In the Court’s February 26, 2020 Order, the Court dismissed Plaintiff’s First
26   Amended Complaint with leave to amend. The February 26, 2020 Order is not an
27   appealable final order under 28 U.S.C. § 1291. WMX Technologies, Inc. v. Miller, 104
28   F.3d 1133, 1136-37 (9th Cir. 1997). The Order is not an interlocutory order generally



                                                 -2-
 1   appealable under 28 U.S.C. § 1292(a), and the Court did not provide the statement
 2   necessary to make the Order an interlocutory order appealable under 28 U.S.C. § 1292(b).
 3   Because Plaintiff’s Notice of Appeal refers to a non-appealable interlocutory order,
 4   Plaintiff’s Notice of Appeal does not divest the Court of jurisdiction.
 5             The Court, in its discretion, will grant Plaintiff’s Motion for Extension.
 6   II.       Warnings
 7             A.     Release
 8             If Plaintiff is released while this case remains pending, and the filing fee has not
 9   been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
10   that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
11   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
12   result in dismissal of this action.
13             B.     Address Changes
14             Plaintiff must file and serve a notice of a change of address in accordance with Rule
15   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
16   relief with a notice of change of address. Failure to comply may result in dismissal of this
17   action.
18             C.     Possible “Strike”
19             Because the First Amended Complaint has been dismissed for failure to state a
20   claim, if Plaintiff fails to file a second amended complaint correcting the deficiencies
21   identified in the February 26, 2020 Order, the dismissal may count as a “strike” under the
22   “3-strikes” provision of 28 U.S.C. § 1915(g). Under the 3-strikes provision, a prisoner may
23   not bring a civil action or appeal a civil judgment in forma pauperis under 28 U.S.C. § 1915
24   “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
25   facility, brought an action or appeal in a court of the United States that was dismissed on
26   the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may
27   be granted, unless the prisoner is under imminent danger of serious physical injury.” 28
28   U.S.C. § 1915(g).



                                                    -3-
 1          D.     Possible Dismissal
 2          If Plaintiff fails to timely comply with every provision of this Order, including these
 3   warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
 4   963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
 5   to comply with any order of the Court).
 6   IT IS ORDERED:
 7          (1)    Plaintiff’s Motion for Extension to Amend (Doc. 19) is granted.
 8          (2)    Plaintiff has 30 days from the date this Order is filed to file a second amended
 9   complaint in compliance with the February 26, 2020 Order and this Order.
10          (3)    If Plaintiff fails to file a second amended complaint within 30 days, the Clerk
11   of Court must, without further notice, enter a judgment of dismissal of this action with
12   prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
13   and deny any pending unrelated motions as moot.
14          Dated this 2nd day of April, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -4-
